DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0187116 to Teowee et al. (cited by Applicant, hereinafter “Teowee”).
Re: claim 1, Teowee discloses the claimed invention including a logger 100, e.g., Fig. 1, for safely logging electronic detonator data from preprogrammed electronic detonators, comprising: an electrical interface 104A and 104B, allowing electrical connection of a plurality of preprogrammed 5electronic detonators 10 to the logger, the preprogrammed electronic detonators being preprogrammed with electronic detonator data including a delay value (Abstract), the electrical interface allowing exchange of electrical signals between the logger and the preprogrammed electronic detonators, ¶ [0015], the electrical interface incapable of providing sufficient energy to fire any of the preprogrammed electronic detonators, ¶ [0019];10 a user interface 110; an electronic memory 130, e.g., Fig. 2, operative to store a plurality of unique detonator serial ID numbers and corresponding delay values 132; and at least one processor 120 operatively coupled with the electrical interface, the user interface, and the electronic memory, as [0016], 20(ii) await responsive messaging from a given one of the connected electronic detonators without transmitting any delay programming messaging to the given detonator and without requiring user interaction with the user interface, ¶ [0024], and (iii) upon receiving responsive messaging from the given electronic detonator: obtain electronic detonator data including at least one of a serial ID 25number, a programmed detonator ID, and/or a delay value from the responsive messaging without transmitting any delay programming messaging to the given electronic detonator and without requiring user interaction with the user interface, ¶¶ [0016], [0017], [0027], and- 15 -WO 2019/028202PCT/US2018/044915 store the electronic detonator data in the electronic memory without transmitting any delay programming messaging to the connected electronic detonator and without requiring user interaction with the user interface, id., and thereafter 5(iv) repeat (i), (ii) and (iii) for further ones of the plurality of preprogrammed electronic detonators that are connected to the electrical interface without transmitting any delay programming messaging to the further ones of the plurality of preprogrammed electronic detonators and without requiring user interaction with the user interface, ¶¶ [0026] – [0028].
Re: claim 2, Teowee further discloses wherein the at least one processor is programmed to cause the logger to: provide an audible, vibratory or visual indication to the user via the user interface that the given electronic detonator has been logged during operation in the automatic logging 15mode without transmitting any delay programming messaging to the connected [0017], [0028], [0032].
Re: claim 3, Teowee further discloses wherein the at least one processor is programmed to cause the logger to:  20remain in the automatic logging mode until the user interacts with the user interface to exit the automatic logging mode, ¶¶ [0015], [0023].
Re: claim 4, Teowee further discloses wherein the at least one processor is programmed: determine whether a serial ID number received in responsive messaging from the 25given electronic detonator has been previously logged, ¶¶ [0026], [0027], [0032], and if not, to send a verify command to the given electronic detonator to cause the given electronic detonator to update its status flag to prevent the given electronic detonator from responding to subsequent read request messages, ¶¶ [0023], [0025], [0027], [0029], [0032].
Re: claim 5, Teowee further discloses wherein the at least one processor is programmed to cause the logger to: provide an audible, vibratory or visual indication to the user via the user interface that the given electronic detonator has been logged during operation in the automatic logging 5mode without transmitting any delay programming messaging to the connected electronic detonators and without requiring user interaction with the user interface, ¶¶ [0017], [0028], [0032].
Re: claim 6, Teowee further discloses wherein the at least one processor is programmed to cause the logger to:  10remain in the automatic logging mode until the user interacts with the user interface to exit the automatic logging mode, ¶¶ [0015], [0023].
Anent method claims 7 – 12, in view of the structure disclosed by Teowee, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device is used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 7 – 12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Teowee.
In view of the structure disclosed by Teowee, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device can be used.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 26 of U.S. Patent No. 9,958,247—the patent that resulted from the Teowee reference cited above.  Although the claims at issue are not identical, they are not patentably distinct from each other because, at most, the instant claims amount to a rewording of the patented claims.  For example, the sole distinction between the claims appears to be that the instant application recites “preprogrammed electronic detonators,” while, e.g., patent claim 1 recites “without transmitting any programming messaging to a single connected electronic detonator,” or similarly, no less than four times, and, a “logger for safe logging of electronic detonator data,” and, that the logger “obtains electronic detonator data.”  If no programming messaging is being transmitted to the electronic detonator, yet data from such is being obtained, and the detonator can function as intended, e.g., with a programmed time delay, preprogramming of the detonator must have occurred.
While an argument could be made that the patent claims are directed toward a single detonator, that argument would likely fail, since claim 26 clearly recites “a plurality of electronic detonators,” while otherwise being identical to instant claim 1, save for “preprogrammed” addressed above.  Regardless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Since operations requiring detonators normally require more than a single detonator, no new and unexpected result would be produced by simply multiplying the number of detonators, since such is well-known in the art.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Jan-22